DETAILED ACTION
Status of the Application
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1, 2, 5, 8-13, 15-16, and 18-24 are pending. 
3.	Claims 1, 2, 5, 8-13, 15-16, and 18-24 are examined. 
4.	All rejections not set forth below have been withdrawn in view of Applicant’s amendments to the claims. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
Claim Rejections - 35 USC § 112 - New Matter
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claim is directed to the method of claim 23, wherein the crop plants (growing in an undesired location) comprise a volunteer maize plant or a volunteer soybean plant.  Claim 23 depends from claim 1 which requires applying an AHAS inhibiting herbicide to weeds growing in a field comprising the imidazolinone tolerant sunflower plant.  Thus, claim 24 requires the application of the herbicide to volunteer maize or soybean plants growing in a sunflower field. 
	The specification recites a single instance of a “volunteer” crop that acts as a weed, in the following paragraph: “In addition, the weeds of the present invention can include, for example, crop plants that are growing in an undesired location. For example, a volunteer maize plant that is in a field that predominantly comprises soybean plants can be considered a weed, if the maize plant is undesired in the field of soybean plants” (page 58, third full paragraph). 
	Neither the above paragraph nor any other portions of the specification, however, recite a method wherein the weeds growing in the field of a sunflower plant comprise volunteer maize or soybean.  Therefore, claim 24 comprises New Matter.  

Claim Rejections - 35 USC § 112 - Indefiniteness
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 18 is directed to the method of claim 1, further comprising controlling weeds in the vicinity of the sunflower crop plant.  Claim 22 is directed to the method of claim 1, further comprising applying an effective amount of the at least one AHAS-inhibiting herbicide to weeds in the vicinity of the sunflower crop plant.  
It is unclear how the “controlling weeds” step of claim 18 and the “applying” step of claim 22 relate to the three active steps of the method of claim 1.  For example, it is unclear whether said steps of claims 18 and 22 should be performed before, after, or concurrently with the post-emergence “applying” step of claim 1.  Moreover, the fact that applying an effective amount of the herbicide, as recited in claim 1, will necessarily result in some weed control introduces further ambiguity into the language of claims 18 and 22.  The metes and bounds of the claim is thus unclear.  Because claims 19-21, 23, and 24 depend from claims 18 and 22 and fail to recite additional limitations overcoming the indefiniteness of the base claims, they are indefinite as well.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1, 2, 5, 8-13, 18, 19, and 20 remain and claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003).  Applicant’s argument submitted on March 15, 2022 has been fully considered but it is not persuasive. 
	The claims are drawn to a method for treating a sunflower plant comprising applying, post-emergence, an effective amount of at least one AHAS-inhibiting herbicide to a sunflower crop plant, wherein the at least one AHAS-inhibiting herbicide comprises imazapyr and the effective amount is at least 40 g ai/ha of imazapyr; wherein the plant comprises the A107T substitution relative to SEQ ID NO: 2; and including wherein the plant is a progeny of line GM40 or GM1606. 
	The following is noted with regard to claim interpretation.  Claim 1 recites a sunflower crop plant that comprises the phenotype tolerance to at least 160 g ai/ha of imazapyr.  It is noted that the rate of imazapyr is recited as a property and not an active method step.  It is also noted that the claim does not recite a level of tolerance to said application rate of imazapyr.  The claim will thus encompass any level of tolerance to 
Claim 10 does not require sunflower plants of line GM40 or GM1606, but encompasses any progeny of said plants, of any filial generation.  The specificaiton teaches that sunflower plants designated GM40 and GM1606 comprise a threonine at position 107 of the full-length sunflower AHASL protein (see pg. 6).  The specificaiton teaches that SEQ ID NO: 2 is a partial amino acid sequence of the herbicide resistant AHASL1 (See Sequence Listing on pg. 12).  Thus, the only herbicide tolerance characteristic of the plants of lines GM40 and GM1606 described in the specificaiton is the presence of the A107T substitution (A122T in Arabidopsis numbering) in AHASL.  As a result, claim 10 is given its broadest reasonable interpretation as encompassing a sunflower plant with resistance characteristics conferred by the A107T substitution.  It is also noted that one of ordinary skill in the art would recognize that the IUPAC names recited in claim 13 encompass imidazolinone herbicides of claim 12; for example, imazethapyr and imazapic. 
	Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution; and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining non-transgenic plants with imidazolinone resistance obtained by EMS mutagenesis (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control of weeds growing with resistant sunflower; and that a variety of imidazolinone herbicides could be used to 100 value for mutagenized Arabidopsis plants, which was 0.035 lb ai/ha imazethapyr, and teach applying using 2x that concentration, 0.07 lb ai/ha to the seedlings to screen them (paragraph 0075 on pg. 7).  Jander et al teach sequencing the ALS genes of the imidazolinone resistant plants and identifying the A122T substitution as one of the mutations that conferred said resistance (paragraph 0099 on pg. 8).  Jander et al teach applying imazapyr at 0.07 lb ai/acre and teach that plants expressing said mutant ALS were resistant to said application rate (Example 4, col. 104). One of skill in the art would recognize that the rate of 0.07 lb ai/acre is equivalent to 78 g ai/hectare. 
	Jander et al do not expressly teach a sunflower plant comprising the A122T or another resistance-conferring substitution in the AHASL. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistant AHASL protein (Fig. 2 on pg. 1152).  Kolkman et al teach that A122, P197, and A205 are highly conserved amino acids, whose mutation confers tolerance to AHAS-inhibiting herbicides.  Kolkman et al teach applying imazamox, including at 33.2 g ai/ha to 100 g ai/ha to plants tolerant to imidazolinones (pg. 1151 left col.).  Kolkman et al also teach substitutions that include A205V and P197L, that confer cross-tolerance to sulfonylureas, including chlorimuron (see pg. 1153, paragraph spanning left and right col., Table 2). Kolkman et al teach that in sunflower, the A205V substitution confers the level of tolerance to imidazolinones that is up to 10x that of susceptible plants (pg. 1157, left col.). 

RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 11;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 2.  

ORGANISM  Helianthus annuus
AUTHORS   Kolkman,J.M., Slabaugh,M.B., Bruniard,J.M., Berry,S., Bushman,B.S.,
            Olungu,C., Maes,N., Abratti,G., Zambelli,A., Miller,J.F., Leon,A.
            and Knapp,S.J.
  TITLE     Acetohydroxyacid synthase mutations conferring resistance to
            imidazolinone or sulfonylurea herbicides in sunflower
  JOURNAL   Theor. Appl. Genet. 109 (6), 1147-1159 (2004)
   PUBMED   15309298
REFERENCE   2  (bases 1 to 1968)
  AUTHORS   Kolkman,J.M., Slabaugh,M.B., Bruniard,J.M., Berry,S., Bushman,S.,
            Olungu,C., Maes,N., Abratti,G., Zambelli,A., Miller,J.F., Leon,A.
            and Knapp,S.J.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-FEB-2004) Crop and Soil Science, Oregon State
            University, Crop Science Building, Corvallis, OR 97331, USA
FEATURES             Location/Qualifiers
     source          1..1968
                     /organism="Helianthus annuus"
                     /mol_type="genomic DNA"
                     /cultivar="HA 89"
                     /db_xref="taxon:4232"
                     /chromosome="9"
                     /haplotype="1"
     gene            <1..>1968
                     /gene="AHAS1"
     mRNA            <1..>1968
                     /gene="AHAS1"
                     /product="acetohydroxyacid synthase 1"
     CDS             1..1968
                     /gene="AHAS1"
                     /EC_number="2.2.1.6"
                     /codon_start=1
                     /product="acetohydroxyacid synthase 1"
                     /protein_id="AAT07322.1"
                     /translation="MAAPPNPSISFKPPSPAAALPPRSAFLPRFALPITSTTQKRHRL
                     HISNVLSDSKSTTTTTTTTQRPLPVQPFVSRYAPDQPRKGADVLVEALEREGVTDVFA
                     YPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL
                     VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPR
                     IVREAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQ
                     IVRLVGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHML
                     GMHGTVYANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQP
                     HVSICGDIKVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQ
                     YAIQVLDELTGGNAIISTGVGQHQMWAAQFYKYNKPRQWLTSGGLGAMGFGLPAAIGA
                     AVARPDAVVVDIDGDGSFMMNVQELATIRVENLPVKILLLNNQHLGMVVQWEDRFYKA
                     NRAHTYLGNPSKESEIFPNMVKFAEACDIPAARVTQKADLRAAIQKMLDTPGPYLLDV
                     IVPHQEHVLPMIPAGGGFSDVITEGDGRTKY"

  Query Match             99.9%;  Score 1176.4;  DB 129;  Length 1968;
  Best Local Similarity   99.9%;  
  Matches 1177;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 TCTTCGCCTACCCCGGCGGCACGTCAATGGAGATCCACCAAGCTCTCACGCGCTCAAGCA 60
              |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db        299 TCTTCGCCTACCCCGGCGGCGCGTCAATGGAGATCCACCAAGCTCTCACGCGCTCAAGCA 358

Qy         61 CTATCCGCAATGTGCTCCCCCGTCACGAACAGGGCGGCGTGTTCGCCGCCGAAGGCTACG 120

Db        359 CTATCCGCAATGTGCTCCCCCGTCACGAACAGGGCGGCGTGTTCGCCGCCGAAGGCTACG 418

Qy        121 CGCGCGCCTCCGGTCTTCCCGGCGTGTGTATCGCCACTTCCGGTCCCGGAGCTACGAACC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        419 CGCGCGCCTCCGGTCTTCCCGGCGTGTGTATCGCCACTTCCGGTCCCGGAGCTACGAACC 478

Qy        181 TAGTTAGTGGTCTTGCTGACGCGCTGTTAGACAGTGTCCCCATGGTGGCAATCACCGGTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        479 TAGTTAGTGGTCTTGCTGACGCGCTGTTAGACAGTGTCCCCATGGTGGCAATCACCGGTC 538

Qy        241 AAGTTCCCCGGAGAATGATCGGAACCGATGCGTTTCAAGAAACCCCAATTGTTGAGGTAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        539 AAGTTCCCCGGAGAATGATCGGAACCGATGCGTTTCAAGAAACCCCAATTGTTGAGGTAA 598

Qy        301 CACGTTCGATCACTAAACATAATTATCTTGTGTTGGATGTTGAGGATATTCCCAGAATTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        599 CACGTTCGATCACTAAACATAATTATCTTGTGTTGGATGTTGAGGATATTCCCAGAATTG 658

Qy        361 TTCGTGAGGCTTTTTATCTTGCGAGTTCGGGTCGACCCGGCCCGGTTTTGATAGATGTAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        659 TTCGTGAGGCTTTTTATCTTGCGAGTTCGGGTCGACCCGGCCCGGTTTTGATAGATGTAC 718

Qy        421 CGAAAGATATACAGCAACAGTTAGTGGTGCCGAAATGGGATGAACCGATGAGGTTACCGG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        719 CGAAAGATATACAGCAACAGTTAGTGGTGCCGAAATGGGATGAACCGATGAGGTTACCGG 778

Qy        481 GTTATTTGTCTAGAATGCCGAAGCCTCAATATGATGGGCATTTGGAACAGATTGTTAGGT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        779 GTTATTTGTCTAGAATGCCGAAGCCTCAATATGATGGGCATTTGGAACAGATTGTTAGGT 838

Qy        541 TGGTGGGGGAAGCGAAGAGGCCGGTTTTGTATGTGGGTGGTGGGTGTTTGAATTCGGATG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        839 TGGTGGGGGAAGCGAAGAGGCCGGTTTTGTATGTGGGTGGTGGGTGTTTGAATTCGGATG 898

Qy        601 ATGAGTTGAGGCGGTTTGTGGAGCTTACGGGGATTCCGGTTGCGAGTACTTTGATGGGGC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        899 ATGAGTTGAGGCGGTTTGTGGAGCTTACGGGGATTCCGGTTGCGAGTACTTTGATGGGGC 958

Qy        661 TCGGAGCGTACCCTGCTTCGAGTGATTTGTCGCTTCATATGCTTGGGATGCATGGTACGG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        959 TCGGAGCGTACCCTGCTTCGAGTGATTTGTCGCTTCATATGCTTGGGATGCATGGTACGG 1018

Qy        721 TTTATGCGAATTATGCGGTTGATAAGAGTGATTTGTTGCTTGCGTTTGGGGTGCGGTTTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1019 TTTATGCGAATTATGCGGTTGATAAGAGTGATTTGTTGCTTGCGTTTGGGGTGCGGTTTG 1078

Qy        781 ATGATCGTGTGACGGGGAAGCTTGAGGCGTTTGCTAGTAGGGCGAAGATTGTTCATATTG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1079 ATGATCGTGTGACGGGGAAGCTTGAGGCGTTTGCTAGTAGGGCGAAGATTGTTCATATTG 1138

Qy        841 ATATTGATCCTGCTGAAATTGGGAAGAATAAGCAGCCTCATGTGTCGATTTGTGGTGATA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1139 ATATTGATCCTGCTGAAATTGGGAAGAATAAGCAGCCTCATGTGTCGATTTGTGGTGATA 1198

Qy        901 TTAAGGTCGCGTTACAGGGTTTGAACAAGATTTTGGAGGAAAAGAATTCGGTGACTAATC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1199 TTAAGGTCGCGTTACAGGGTTTGAACAAGATTTTGGAGGAAAAGAATTCGGTGACTAATC 1258

Qy        961 TTGATTTTTCGACCTGGAGAAAGGAATTGGATGAACAAAAAATGAAGTTCCCGTTGAGCT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1259 TTGATTTTTCGACCTGGAGAAAGGAATTGGATGAACAAAAAATGAAGTTCCCGTTGAGCT 1318

Qy       1021 TTAAAACGTTTGGCGAAGCGATTCCTCCACAGTATGCTATTCAAGTTCTTGATGAGTTAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1319 TTAAAACGTTTGGCGAAGCGATTCCTCCACAGTATGCTATTCAAGTTCTTGATGAGTTAA 1378

Qy       1081 CGGGCGGGAATGCAATTATTAGCACCGGTGTCGGGCAACATCAGATGTGGGCTGCTCAGT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1379 CGGGCGGGAATGCAATTATTAGCACCGGTGTCGGGCAACATCAGATGTGGGCTGCTCAGT 1438


              ||||||||||||||||||||||||||||||||||||||
Db       1439 TTTACAAATACAACAAACCTAGACAATGGCTGACGTCG 1476 
Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19).  
At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis and selection method of Jander et al and introduce the A122T substitution into the AHASL1 gene of a sunflower plant; including wherein the plant comprises the sequence of Kolkman et al.  Given the teachings of Kolkman et al, the resultant sunflower plant, obtained either using the selection method of Jander et al or the direct mutagenesis method of Kmiec et al, would comprise the SEQ ID NO: 1 with a mutation that would result in the A107T substitution in the protein of SEQ ID NO: 2.  The plants thus obtained would read on sunflower line GM40 and GM1606 (the only described traits of which is the presence of the A107T substitution) as well as on the progeny or descendants of said plants.  In addition, given that both methods mutate the endogenous gene, and neither involves introducing a transgene into the sunflower genome, the resultant plants would be considered “non-transgenic.” 
It would have been also obvious to use said methods to introduce another substitution conferring tolerance to AHAS inhibitors into sunflower AHASL1, including A205V or P197L.  A plant comprising such additional substitution would be tolerant to sulfonylureas as well. 
prima facie obvious to use the resultant sunflower plants in a method of post-emergence weed control, such as the method suggested by Jander, using any appropriate imidazolinone to which the A122T substitution confers tolerance, including imazapyr or imazamox; or using a sulfonylurea to which the A205V or P197L substitutions confer tolerance, including chlorimuron-ethyl; wherein the herbicide is applied post-emergence to weeds and the resistant sunflower plants.  Harvesting the seed from said treated and grown plant would have been obvious in view of the teachings of Kolkman et al, and in view of the fact that sunflower is a seed crop.  It would have been obvious to apply imazapyr at any appropriate application rate, such as 78 g ai/ha as taught by Jander et al. 
With regard to tolerance to 160 g ai/ha imazapyr, given the teachings of Jander et al and Kolkman et al, one would have reasonably expected at least some level of tolerance to said application rate of imazapyr in sunflower plants comprising the A122T substitution, particularly in combination with the A205V or P197L substitution. 
One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to AHAS inhibitors.  Given the conserved nature of positions A122, A205, and P197, the fact that they are known to confer tolerance to AHAS-inhibiting herbicides in plants, and given the fact that Jander et al and Kmiec et al successfully reduced their inventions to practice, one would have had reasonable expectation of success, in using the mutagenesis method of either Jander et al or Kmiec et al to arrive at the plants of the instant claims and in using them in the claimed method. 

s 15 and 16 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claim 1, and further in view of Public Release Summary on Evaluation of Imazamox; National Registration Authority (Canberra, Australia, 2000).  Applicant’s argument submitted on March 15, 2022 has been fully considered but it is not persuasive.
The claims are drawn to the method of claim 1, wherein the effective amount of a herbicide is effective to kill a weed of the genera recited in claim 15 or 16.  It is noted that the claims do not exclude the application of AHAS inhibiting herbicides other than imazapyr. 
The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above. The references do not expressly teach herbicide application rates that are effective to kill weed species from the recited genera, such as Xanthium or Echinochloa. 
Public Release Summary on Evaluation of Imazamox teaches that 50 g ai/ha of imazamox was sufficient to control a variety of weeds, including Xanthium pungens (instant claim 15) and Echinochloa crus-galli (instant claim 16).  
At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the method made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al, and apply imazamox to resistant sunflower plants and weeds, at concentrations of at least 50 g ai/ha and up to 100 g ai/ha as taught by Kolkman et al, in order to control Xanthium pungens and Echinochloa crus-galli, or any of the species taught by the Public Release Summary on Evaluation of Imazamox.  
One would have been motivated to do so given the express teachings of the Public Release Summary on Evaluation of Imazamox.  Given the fact that the plants of Kolkman et al were resistant to up to 100 g ai/ha of imazamox, and given the fact that 50 g ai/ha was sufficient to control said weeds, one would have had reasonable expectation of success. 

13.	Claim 21 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claim 1, and further in view of Fernandez-Martinez et al (Euphytica (1989) 41:39-51).  Applicant’s argument submitted on March 15, 2022 has been fully considered but it is not persuasive.
The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above. The references do not expressly teach a sunflower seed comprising at least 85% of extractable oleic acid. 
Fernandez-Martinez et al teach sunflower lines that are true breeding for high oleic acid content (average of higher than 85%) (Abstract; pg. 41, both col.). 
At the time the invention was made, it would have been prima facie obvious to further modify the method made obvious by the teachings of Jander et al , Kolkman et al, and Kmiec et al by introducing the A122T substitution into the plant of Fernandez-Martinez et al, and use the resultant plant in the method for treating sunflower, with . 

14.	Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claims 1 and 22, and further in view of Hager et al (Postemergence Control of Volunteer Corn in Soybeans; The Bulletin, Pest Management and Crop Development Information for Illinois, June 12, 1998).  
	The claims are directed to the method of claim 22, wherein the weeds comprise crop plants growing in an undesired location, including wherein the crop is volunteer maize or soybean. 
	The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not expressly teach applying an AHAS inhibitor to control volunteer crop plants. 
	Hager et al teach that “Several ALS-inhibiting soybean herbicides can also be used to control volunteer SR corn. Imazaquin (Scepter) is often applied at half rate for volunteer corn control. Imazamox (Raptor) controls or suppresses volunteer corn, and imazethapyr (Pursuit) can be used to suppress volunteer corn.” (see page 1 of the document). 
prima facie obvious to modify the method of claims 1 and 22, made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al, and apply an imidazolinone herbicide, such as those taught by Hager et al, to any volunteer crop, including maize or soybean, that is sensitive to said herbicides.  This would have also been obvious as a matter of standard industry practice as well as the teachings of Jander et al regarding weed control methods. 
Response to Arguments. 
Applicant maintains the previously submitted arguments.  Applicant argues that the claimed invention must be considered as a whole, including the phenotype. Applicant argues that the claimed phenotype of tolerance would not have been inherent and cites the Ex parte Christensen decision for support (pages 8-9).  
The argument is not found to be persuasive.  The arguments reiterated in the instant Remarks were previously considered and remain unpersuasive for the reasons of record.  For example, with regard the Applicant’s hindsight argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, no such knowledge was gleaned only from Applicant’s disclosure.  At the time of invention, the A122T was a well-known substitution, whose 
Regarding the recited phenotype, the Examiner maintains that in view of the teachings of the cited art and the known properties of the A122T substitution, tolerance to imidazolinones, including at least 40 g ai/ha or 160 g ai/ha of imazapyr, would not have been unexpected.  See MPEP 716.02. 
	With regard to the argument directed to the Christensen decision, the argument remains unpersuasive, for the following reasons..  First, unlike the claims on appeal in Christensen, which were directed to a product, the instant claims are directed to a method of using a product, a sunflower plant, wherein tolerance to 160 g ai/ha of imazapyr is recited as a property of that product.  The active method step requires the application of 40 g ai/ha of that herbicide, and that application dosage would have been obvious in view of the cited art: Jander et al expressly teach applying imazapyr at 78 g ai/ha to plants comprising the A122T substitution.  Given that teaching, and the fact that the claims encompass any level of tolerance under any conditions, however the tolerance phenotype is determined, one would have reasonably expected at least some tolerance to 160 g ai/ha.  Moreover, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, prima facie obvious. 
Second, in Christensen, neither the prior art nor the specificaiton identified the structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype nor the mechanisms involved.  In contrast, in the instant case, the fact that the A122T substitution confers high levels of tolerance to imidazolinones was well-known in the art. 
The relative position A122 is located in one of the five domains of the AHAS that are conserved in all crop species in which the enzyme has been studied (see, for example, Kolkman et al).  At the time of invention, the A122T was a well-known substitution, whose imidazolinone tolerance characteristics had been extensively characterized and utilized commercially (see Jander et al, Kolkman et al; Tan et al). Introducing it into the sunflower AHASL would have been an obvious way to obtain an imidazolinone-tolerant sunflower, and could have been readily achieved using any number of mutagenesis methods known in the art at the time of invention.  Moreover, Jander et al expressly suggest introducing an AHASL1 comprising the A122T substitution into sunflower.  These teachings would have been sufficient to motivate one of ordinary skill in the art to make the sunflower plant used in the claimed method with reasonable expectation of success.  Further, one would reasonably expect that a sunflower plant comprising the A122T substitution would have the recited phenotype of imidazolinone tolerance, and one would reasonably expect to use said plant in a method of treating a plant with an imidazolinone.  The rejection is maintained. 
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

12.	Claims 1, 2, 5, 8-13, 18, 19, 20, and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over, 16, 17, and 105-107 of copending Application No. 15/054,883 (reference application).  
	The claims of the co-pending application are directed to a method of controlling weeds comprising the use of sunflower plant or seed of line GM40 or GM1606.  The instant claims are drawn to a method of controlling weeds including the method comprises the use of sunflower plants or seed of lines GM40 or GM1606, including wherein the weeds comprise a volunteer crop plant.  
Due to the overlap in the claimed subject matter, the claims of the co-pending application make obvious the invention of the instant claims.  It is noted that SEQ ID NO: 2 of the instant claims is identical to SEQ ID NO: 2 of the co-pending application.  The application rate of imazapyr recited in the instant claim 1 would have been made obvious by the rates recited in claim 16 of the co-pending application.  Harvesting the seed of the plant of the co-pending application would have been obvious as a matter of standard industry practice, given that sunflower is a seed crop.  This is a provisional 
13.	Claim 21 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of copending Application No. 15/054,883, in view of Fernandez-Martinez et al (Euphytica (1989) 41:39-51). 
The instant claim is directed to the method of claim 20, wherein the at least one seed comprises extractable oil comprising at least 85% oleic acid.  Fernandez-Martinez et al teach sunflower lines that are true breeding for high oleic acid content (average of higher than 85%) (Abstract; pg. 41, both col.).  It would have been obvious to modify the method of claim 20 by applying it to the plant of Fernandez-Martinez et al, and to harvest the resultant seed, in view of the desirability of a sunflower seed with high oleic acid content.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
	Response to Arguments 
	Applicant argues that “Applicant will consider filing a terminal disclaimer upon an indication that the claims are otherwise in condition for allowance” (page 10 of the Remarks).  
This is not found to be persuasive.  No claims are currently allowable and no terminal disclaimer has been filed.  The rejection is maintained. 
Conclusion
14.	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662